Citation Nr: 1008354	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at St. Mary's Medical Center on July 5, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 administrative decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.  The VAMC denied the Veteran's 
claim for reimbursement of medical expenses incurred at St. 
Mary's Medical Center on July 5, 2008.

The Veteran provided testimony at a December 2009 Board 
hearing in Nashville, Tennessee, before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran received medical services at St. Mary's 
Medical Center on July 5, 2008, for severe pain and swelling 
of the testes, a urinary tract infection, hydrocele, and 
epididymitis; he did not receive prior VA authorization for 
such treatment and services.  He is enrolled in the VA Health 
Care system and had been treated at a VA facility within the 
past 24 months.  He had no verifiable insurance.

2.  The preponderance of the evidence shows that a reasonably 
prudent layperson would have viewed the July 5, 2008, visit 
as an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.

3.  VA services were not feasibly available at the time 
services and treatment were rendered to the Veteran at St. 
Mary's Medical Center on July 5, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical services incurred at St. Mary's Medical Center on 
July 5, 2008, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Merits of the Claim

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

In the present case, the Veteran is service-connected for 
posttraumatic stress disorder, rated as 50 percent disabling, 
and residuals of malaria, rated as noncompensably (0 percent) 
disabling.  His service-connected disabilities have not been 
held to aggravate the conditions for which he received 
treatment on July 5, 2008.  Accordingly, payment or 
reimbursement pursuant to 38 U.S.C.A. § 1728(a) is not 
warranted in this case.

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an 'eligible' veteran furnished by a non-VA facility, if 
all of the pertinent criteria are otherwise satisfied.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008). 
Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of 'emergency treatment' to include treatment 
rendered until such time as the veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . such 
time as a Department facility or other Federal facility 
accepts such transfer if: (I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id. 

Further amendments were made to 38 U.S.C.A.§ 1725 effective 
February 10, 2010, for all claims pending under the statute.  
Through a complex set of revised provisions the liberalizing 
amendments essentially provide for reimbursement of certain 
costs for emergency services covered by the statute to the 
extent private insurance could not reimburse a claimant in 
full for the services rendered.  See Pub.L. 111-137, § 1(a), 
(b), Feb. 1, 2010, 123 Stat. 3495. 

The above-described liberalizing amendments do not affect the 
outcome of the Board's decision in this case.  Revision of 
the applicable regulations to conform to changes in the 
governing statutes is pending.  Subject to the above-
described liberalizing statutory amendments, in order to 
establish entitlement to payment or reimbursement of medical 
expenses under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002), as implemented 
at 38 C.F.R. §§ 17.1000-1003, the Veteran must satisfy all of 
the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; and

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive 'and' in a statutory provision means 
that all of the conditions listed in the provision must be 
met). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Veteran seeks reimbursement for medical expenses incurred 
during treatment and services, for which he did not receive 
prior VA authorization, at St. Mary's Medical Center on July 
5, 2008.

There is no dispute that the Veteran was enrolled in the VA 
Health Care system and had been treated at a VA facility 
within the past 24 months, and had no verifiable insurance.  
In a form completed in August 2008, and reviewed in September 
2008, a VA medical evaluator found that the Veteran's claim 
for payment or reimbursement of unauthorized medical expenses 
incurred at St. Mary's Medical Center on July 5, 2008, should 
be denied because VA services were feasibly available at the 
time and the condition was not emergent.  No rationale was 
provided for these findings other than a notation in the 
comments section of the form indicating that symptoms were 
present since the day prior.  The form indicated that the 
Veteran was 60 years old and lived 95 miles from the VA 
Mountain Home clinic, and that the St. Mary's emergency room 
was 100 miles from the VA Mountain Home clinic.

Records of treatment of the Veteran on July 5, 2008, from the 
emergency room of the St. Mary's Medical Center indicate that 
the Veteran began to have symptoms the previous day with 
vomiting once that night.  On physical examination in the 
emergency room it was noted that the testes were descended 
with severe right tenderness and swelling.  On ultrasound 
there was bilateral hydrocele.  Urinalysis was consistent 
with urinary tract infection.  The Veteran was diagnosed with 
and treated for acute scrotal pain, a urinary tract 
infection, and epididymitis.  

At a January 2010 Board hearing, the Veteran and his wife 
testified that the Veteran had epididymitis, a urinary tract 
infection, and swelling of the testicles when he went to the 
emergency room on July 5, 2008.  The Veteran described his 
testes as having been bigger than a tennis ball.  He 
indicated that at the emergency room they gave him pain 
medication and ran tests.  He described his urine as having 
had a very dark color and an odor to it.  The Veteran's wife 
added that the Veteran is also being treated for a brain 
tumor and that she and the Veteran are never sure to what 
extent any symptoms that arise might be attributable to the 
brain tumor.  The Veteran's wife stated that the VA clinic in 
Knoxville was not open at the time, and that even if it were 
open, they do not take emergency cases.  She asserted that 
she had been told by a VA doctor that the Veteran could go to 
the nearest emergency room for evaluation, and if necessary 
he would be transported to VA if he needed further treatment.  
She provided a name of the VA outpatient physician who told 
her this.  She noted that July 5th, 2008, was a Saturday.  
She stated that she had never seen the Veteran in so much 
pain in over 20 years.  The Veteran testified that the pain 
he experienced on July 5, 2008, was the worst pain of his 
entire life.

The Board finds credible and probative the testimony of the 
Veteran and his wife at the January 2010 hearing.  Their 
testimony is consistent with the emergency room records that 
indicate that the Veteran had severe tenderness and swelling 
of the right testicle, hydrocele, a urinary tract infection, 
and epididymitis.  Severe pain is referenced directly in the 
applicable regulations as an acute symptom of sufficient 
severity to meet the criteria for unauthorized emergency 
treatment.  See 38 C.F.R. § 17.1002(b).  The Board further 
notes that the area in question includes essential organs 
necessary to the proper functioning and health of the body.  
The Board finds that the severity and nature of the symptoms 
the Veteran experienced would reasonably cause a prudent 
layperson under the circumstances to perceive sufficient 
danger to health as to be compelled to visit a nearby 
emergency room rather than visit a VA facility 95 miles away.   

In sum, the Board finds that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Under 
applicable regulations this standard is met where, as here, 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  See 38 C.F.R. § 17.1002(b).  Accordingly, and 
affording reasonable doubt in favor of the Veteran, the Board 
finds that all regulatory and statutory criteria are met, 
such that payment or reimbursement for the cost of 
unauthorized medical services provided on July 5, 2008, at 
St. Mary's Medical Center, is warranted.  See 38 U.S.C.A. § 
1725.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
services incurred at St. Mary's Medical Center on July 5, 
2008, is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


